Title: To James Madison from the Governor of Virginia, 29 January 1790
From: Governor of Virginia,Randolph, Beverley
To: Madison, James


Gentlemen
Richmond January 29th. 1790
The information required by the inclosed resolution of the General Assembly to be laid before Congress will be forwarded to you by mr. Matthew Anderson a Merchant of Character. I have taken the liberty to address these papers to your care as I supposed there was not a more proper channel through which they could be presented to the View of the fœderal Legislature. I should have written upon the same subject to the senators of this State had I not been informed that neither of them would arrive in New York in any short time. I will thank you to acknowledge the receipt of this Letter as soon as it shall arrive. I am &c.
Beverley Randolph
